Citation Nr: 1606611	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  07-13 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to an effective date prior to December 19, 2003, for the grant of service connection for left ankle degenerative joint disease.

2.  Entitlement to service connection for nerve damage of the left arm and the right arm.

3.  Entitlement to service connection for nerve damage of the left leg and the right leg.  

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION


The Veteran served on active duty from June 1973 to June 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2012 and August 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).  The July 2012 rating decision granted service connection for left ankle degenerative joint disease with a rating of 10 percent effective December 19, 2003; and the August 2013 rating decision denied service connection for nerve damage of the bilateral arms and legs.  

In November 2014 the Board remanded the appeal for additional development.  No further action to ensure compliance with the Board's 2014 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  After the 1998 Board decision that denied service connection for a left ankle disability, there is no unadjudicated/pending claim for service connection for a left ankle disorder until December 19, 2003.

2.  The Veteran did not incur nerve damage of the arms or legs during service, and his current bilateral arm and bilateral leg nerve damage symptoms are due to his nonservice-connected cervical spine and lumbar spine disorders.

3.  The Veteran does not meet the percentages criteria for a grant of TDIU, and the preponderance of the evidence indicates that his service-connected disabilities, alone, do not preclude employment.


CONCLUSIONS OF LAW

1.  The September 1998 Board decision denying service connection for a left ankle disability is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100.

2.  The criteria for an earlier effective date prior to December 19, 2003, for the grant of service connection for left ankle degenerative joint disease are not met.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015).

3.  Nerve damage of the left arm and right arm was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

4.  Nerve damage of the of the left leg and right leg was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for a grant of TDIU are not met.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters dated in March 2005, July 2013, and August of 2015.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claims; including the information and evidence to be submitted by him and the information and evidence to be obtained by VA.  He was also apprised of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  

As for VA's duty to assist, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeals has been obtained.  The Veteran's military, VA, and private medical records have been obtained.  Social Security records have also been obtained and associated with the claims file.  In addition, the Veteran testified regarding his claims during multiple Decision Review Officer hearings, and the transcripts of those hearings are in the claims file.  He was also offered the opportunity to testify before a member of the Board, which he initially accepted, but later declined.  

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided below, and no further assistance to develop evidence is required.

Although the Veteran was not accorded a VA examination with regard to his claim for service connection for nerve damage of the arms and legs (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), the Board finds that no further development is needed since the medical evidence of record, without exception, reflects that the nerve damage involving the bilateral arms is secondary to the Veteran's nonservice-connected cervical spine disability, and the nerve damage involving the bilateral legs is secondary to the Veteran's nonservice-connected lumbar spine disability.  



II.  Merits 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  The Board's analysis below focuses specifically on the elements needed to substantiate the claims, and the evidence that the record shows, or fails to show, with respect to the claims  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A. Effective date prior to December 19, 2003, for service connection for left ankle disability

In a rating decision dated in February 1994 the RO denied service connection for bilateral ankle disability.  The Veteran appealed that decision, and in September 1998 the Board denied service connection for a left ankle disability.  The Board's September 1998 decision is final.  See 38 C.F.R. § 20.1100 (regarding finality of Board decisions).

In correspondence received by the RO on December 19, 2003, the Veteran requested that his claim for service connection for a left ankle disability be reopened.  In a rating decision dated in June 2005 the RO denied the Veteran's request, and the Veteran appealed that decision.  In a decision dated in July 2012 the Board granted service connection for left ankle degenerative joint disease; and in a rating decision dated in July 2012 the RO effectuated the Board's grant of service connection with a rating of 10 percent effective December 19, 2003, the date of receipt of the claim to reopen.  The Veteran has appealed for an earlier effective date for the grant of service connection.

Unless otherwise specifically provided by statute, the effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  The effective date for the award of benefits based on the receipt of new and material evidence received after final disallowance is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).  

The Veteran contends that he is entitled to an effective date in or around February of 1994 because he appealed the February 1994 rating decision that denied service connection for left ankle disability; however, as stated above, that appeal was denied by the Board in September 1998, and the Board's decision is final.  38 C.F.R. § 20.1100.  The Veteran next submitted a claim for the benefit date stamped as received on December 19, 2003.  This was the claim from which benefits were ultimately granted, and served as the effective date for the award.  As this is action is consistent with the governing criteria for the establishment of an effective date based on a claim to reopen, the Veteran's appeal for an earlier effective date must be denied.  

B. Service connection for nerve damage, arms and legs

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 3.102.  

Facts and Analysis

Although some service treatment records are apparently missing, there is no record of any arm or leg complaints in the records that are available.  Moreover, on VA examination soon after service in January 1985 there was no allegation or evidence of any nerve damage involving the arms or legs.  Post service records do not reflect the presence of any relevant complaints until 2001, approximately 18 years after service, and none of the records indicate them to be related to service.  In fact, the medical records addressing the subject relate the Veteran's bilateral arm complaints to radiculitis caused by cervical spine disability, and the lower extremity complaints to radiculitis cause by lumbar spine disability.  See  November 2008 private chiropractic report.  Neither the cervical spine nor the lumbar spine disability is service connected.  

While the Veteran expresses the view the complaints are related to service, this is a medical question that is complex in nature, so any opinion must come from one with medical expertise, or have some medical foundation.  Here it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer a medical diagnosis or an opinion on medical causation. Accordingly, his opinion that the claimed disabilities are related to service is not probative.  

As the probative evidence shows an absence of relevant complaints in service, or for many years after service, and no probative evidence links the claimed disabilities to service, or service connected disability, a basis upon which to grant service connection has not been presented.  

C. TDIU

In addition to the foregoing, the Veteran is requesting entitlement to TDIU.  The Veteran is presently service-connected as follows:

20 percent	degenerative joint disease of the right ankle 
10 percent	right knee injury with degenerative joint disease
10 percent	left knee injury with degenerative joint disease
10 percent	left ankle degenerative joint disease

The Veteran has a combined disability evaluation for compensation of 50 percent.  

It is VA's policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The Veteran's employment history, educational and vocational attainment, as well as particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

As the Veteran does not have at least one disability ratable at 40 percent or more and additional service-connected disabilities to bring the combined rating to 70 percent or more, he does not meet the percentages criteria for a grant of TDIU.  

Additionally, although there is evidence in support of the finding the Veteran is unable to work, there is no evidence that the Veteran's service-connected disabilities alone preclude his employment.  According to his treatment providers, the Veteran is debilitated by his numerous nonservice-connected disorders, including cervical and lumbar spine degenerative disease with severe radiculitis.  In view of this, entitlement to TDIU benefits is not established.  


ORDER

An earlier effective date prior to December 19, 2003, for the grant of service connection for left ankle degenerative joint disease is denied.  

Service connection for nerve damage involving the left arm and the right arm is denied.

Service connection for nerve damage involving the left leg and the right leg is denied.

Entitlement to TDIU is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


